Although I concur with the results reached by the majority with regard to plaintiff's first and second assignments of error, I must respectfully dissent from the majority's disposition of plaintiff's third assignment of error in which *Page 774 
plaintiff argues the trial court erred by admitting into evidence a large volume of documents which were produced at trial for the first time. The majority states the "trial judge, himself, admitted that the evidence strongly supported appellee's case." (Emphasis added.) It is hard to glean such a strong interpretation from a quote where the judge merely stated about the documents as a group that "it does tend to substantiate the allegations and contentions of the defendant."
The court further referred to the documents, holding as follows:
"THE COURT: These have no relevancy insofar as your contentions, and their contentions, except to establish the fact that it was a routine, it was a procedure by which the management was able to handle complaints, and make a personal record of them."
In the case sub judice, plaintiff, through the use of an interrogatory, requested a list of all documents to be produced at trial. Defendant failed to identify the documents in question stating they had been recently identified and discovered. The court interpreted plaintiff's request for production of documents to include only those documents to be introduced at trial which went to the merits of the case. The documents in question, however, were allowed by the trial court only for the limited purpose of showing that forms were prepared by defendant when repairs were requested by tenants and these form were prepared as a matter of routine.
More importantly, counsel could have requested the court for a continuance to have time to inspect the documents. Plaintiff failed to do so. She can not now complain she did not have sufficient time to analyze the document. In addition, plaintiff does not identify how she was prejudiced by the documents. There is no indication of the contents of the documents anywhere in the record. Accordingly then, there is no showing of how plaintiff was prejudiced by the admission of these documents. Plaintiff's only complaints are (1) surprise and (2) the volume of documents.
The Ohio Supreme Court has held as follows:
"App.R. 12(D) and Civ.R. 42(B) together authorize a court of appeals to order a re-trial of only those issues which resulted in prejudicial error. (Charles R. Combs Trucking, Inc. v.International Harvester Co. [1984], 12 Ohio St.3d 241, 12 OBR 322, 466 N.E.2d 883, paragraph one of the syllabus, and Mast v.Doctor's Hospital North [1976], 46 Ohio St.2d 539, 75 O.O.2d 556, 350 N.E.2d 429, followed.)" State Farm Fire  Cas. Co. v.Chrysler Corp. (1988), 37 Ohio St.3d 1, 523 N.E.2d 489, paragraph one of the syllabus. Since plaintiff has failed to demonstrate any prejudice, error, if any, is harmless.
Accordingly, I would affirm the decision of the trial court. *Page 775